Case 1:19-cv-03903-KAM-VMS Document 1 Filed 07/06/19 Page 1 of 9 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 AVRAHAM ABADA

                                Plaintiff          COMPLAINT

        -against-                                  Civ Action No.:

 DELTA AIRLINES, INC.                              Jury Trial Demanded

                                Defendant


       Plaintiff, AVRAHAM ABADA (“Plaintiff” or “Abada”), by and through his attorneys,

MASON LAW, PLLC., brings this action against Defendants, DELTA AIR LINES, INC.

(“Delta”), and respectfully alleges, as follows:

                                        INTRODUCTION

   1. Plaintiff brings this action pursuant to 42 U.S.C. §1981, Title VII of the Civil Rights Act

       of 1964, 42 U.S.C. §2000-e,et seq., under the laws of the State and City of New York,

       and any other cause of action which can be inferred from the facts set forth herein.

   2. Plaintiff seeks injunctive and declaratory relief, compensatory, punitive damages and

       other appropriate legal and equitable relief.

                                 JURISDICTION AND VENUE
   3. The Court has Jurisdiction over Federal Law claims 28 U.S.C. §1331 and supplemental

       jurisdiction over state law claims is granted by 28 U.S.C. §1367.

   4. This action properly lies within the Eastern District of New York, pursuant to 28 U.S.C. §

       1391 as the facts and transactions involved in the discrimination complained of herein

       occurred in large part in this judicial district at JFK International Airport, in Queens

       County, New York.
Case 1:19-cv-03903-KAM-VMS Document 1 Filed 07/06/19 Page 2 of 9 PageID #: 2




                                NATURE OF THE ACTION
  5. Plaintiff, Abada, a former employee of Delta Air Lines brings this lawsuit against his

     previous employer, Delta, to remedy discrimination based upon his status as being

     Jewish, Hebrew and/or Israeli. Delta subjected Plaintiff to race, religious and national

     origin discrimination and a hostile and discriminatory work environment in violation of

     federal law.




                                           PARTIES
  6. The Plaintiff is a resident and domiciliary of the County of Kings, State of New York.

  7. At all times relevant to the Complaint, Plaintiff was a “person” within the meaning of

     NYCHRL § 8-102(1).

  8. Plaintiff is a Jewish Man of Israeli descent and a former employee of Delta. At all times

     material hereto, Plaintiff was employed by Defendant Delta, as a Passenger Service

     Representative. In his capacity as a Passenger Service Representative, Abada worked at

     New York City’s John F. Kennedy International Airport.

  9. Delta is a corporation duly organized and existing under the laws of the State of

     Delaware, with headquarters in Atlanta, Georgia. Delta provides aerial transportation

     services to its customer and employs more than 80,000 employees worldwide.

  10. Delta, along with its subsidiaries and regional affiliates, operates over 5,400 flights daily

     and serves an extensive domestic and international network that includes 304 destinations

     in 52 countries on six continents.

  11. Delta is an employer as defined by NYCHRL § 8-107(5).
Case 1:19-cv-03903-KAM-VMS Document 1 Filed 07/06/19 Page 3 of 9 PageID #: 3




                  EXHAUSTION OF ADMINISTRATIVE REMEDIES
  12. All conditions precedent to maintaining this action have been fulfilled. A charge of

     discrimination was filed with the Equal Employment Opportunity Commission (“EEOC”). A

     notice of a right to sue letter was issued on April 10th, 2019 and received on April 15, 2019.

     This action was properly commenced within ninety (90) days of Plaintiff’s receipt of said

     notice.



                                  STATEMENT OF FACTS
  13. Plaintiff was employed by Delta from August 2007 until November 17, 2017, when he

     was terminated from his employment.

  14. Delta has engaged in a pattern of targeted enforcement actions, intentional discrimination

     and retaliation against Jewish, Hebrew and/or Israeli employees and other non- Jewish,

     Hebrew and/or Israeli gate agents, customer service agents and flight attendants who

     share their travel companion passes with individuals of Jewish, Hebrew and/or Israeli

     descent, solely on the basis of those Delta Employees Jewish, Hebrew and/or Israeli race

     or ancestry or their relationship with those of Jewish, Hebrew and/or Israeli race or

     ancestry.

  15. Delta’s travel companion program allowed Abada to add an individual as a Travel

     Companion. As a Travel Companion that individual would be eligible to book discounted flight

     tickets on Delta flights. To the best of Abadas knowledge, the Travel Companion could be

     basically any person he knew. For example, a relative, spouse, or a friend would be eligible for

     the program. Booking of these flights were done through Travelnet, Delta’s proprietary software.

     Access to the Travelnet was done by Delta employees or the travel companion could call Delta’s

     Employee Service Center and book flights through them.
Case 1:19-cv-03903-KAM-VMS Document 1 Filed 07/06/19 Page 4 of 9 PageID #: 4




  16. When Jewish, Hebrew and/or Israeli or Non-Jewish, Hebrew and/or Israeli employees

     have shared this employee benefit with Jewish, Hebrew and/or Israeli persons, Delta has

     accused those employees of selling their Companion passes and engaged in targeted

     employee investigations and disciplinary actions against such employees, punishing them

     by suspension or termination. In addition, Delta frequently targeted those employees

     who were assigned to work on Delta’s flights from JFK to Tel Aviv, Israel.

  17. In July 2017 Abada became subject to one of Delta’s accusations and targeted

     investigations. At that time, Abada was called into a meeting with Delta’s Human

     Resources office for a meeting with an HR representative Angel Ramirez (“Ramirez”)

     and Barbara, a representative from Delta’s home office in Atlanta, Georgia. Barbara

     asked if Abada was familiar with a certain Delta Flight Attendant named Song Young

     Sanchez (“Sanchez”).

  18. Abada acknowledged knowing Sanchez and explained that he introduced Sanchez to her

     eventual travel companion – Albert David – at Sanchez’s request.

  19. At the July 2017 meeting, Delta also inquired about Abada’s travel companion Joseph

     Peleg-Billing (“Peleg-Billing”). Delta made numerous inquiries into Abada’s

     relationship with Peleg-Billing, his home address and other personal questions about

     Peleg-Billing.

  20. On August 11, 2017, a second meeting with Abada, Ramirez, June Reed (“Reed”), Mark

     Kamus (“Kamus”) and an unidentified Delta representative from Atlanta asked more

     questions about Abada’s travel companion. Abada was asked questions about Peleg-

     Billing citizenship status, frequency of travel, and travel destinations.
Case 1:19-cv-03903-KAM-VMS Document 1 Filed 07/06/19 Page 5 of 9 PageID #: 5




  21. Abada was also asked he ever booked flights for the travel companions of other Delta

     employees. This inquiry was made despite that fact that booking flights was within

     Abada’s normal job capabilities and duties.

  22. Upon information and belief, Abada’s travel companion, Peleg-Billing, was of Jewish,

     Hebrew and/or Israeli descent. Peleg-Billing was married to a Jewish female of Jewish,

     Hebrew and/or Israeli descent named Tziporah Haya Spear (“Tzippi”). Tzippi was travel

     companion of another Delta employee Tara Greaves. Greaves was also targeted for her

     relationship to an individual of Jewish and/or Israeli descent and subsequently terminated

     by Delta after being targeted for investigation solely for having a travel companion of

     Jewish and/or Israeli descent.

  23. At the conclusion of the August 11, 2017 meeting Abada was suspended from his

     position at Delta pending further investigation into his travel companion, Peleg-Billing.

     Abada was never provided any other information regarding the basis/justification for the

     investigation into his travel companion. Upon information and belief, Abada was

     targeted because he was Jewish and because his Travel Companion was Jewish and of

     Israeli descent.

  24. After August 11, 2017 Abada remained suspended, however he was still subject to

     investigation by Delta regarding his Travel Companion, Peleg-Billing.

  25. On October 24, 2017, Delta requested to have an additional meeting with Abada

     regarding his travel companion and frequent travelers between New York and Tel Aviv.

     Abada retained counsel to advise him on the investigation and requested that he

     accompany Abada to these investigative meetings. Delta, without explanation, refused to

     permit Abada’s attorney to accompany him to the meetings.
Case 1:19-cv-03903-KAM-VMS Document 1 Filed 07/06/19 Page 6 of 9 PageID #: 6




  26. Subsequently, on November 17, 2017 Abada was terminated from his employment with

     Delta. The alleged explanation for his termination was refusing to cooperate with an

     ongoing investigation. Upon information and belief, Abada was targeted, suspended and

     subsequently terminated because he was Jewish, Hebrew and Israeli, and his travel

     companion Peleg-Billing was of Jewish, Hebrew and/or Israeli descent.

                                           COUNT I
                                       42 U.S.C. Sec. 1981

  27. Plaintiff incorporates by reference and repeats and re-alleges each and every allegation as

     if more fully set forth herein.

  28. Defendants have intentionally discriminated against Plaintiff in the terms, conditions, and

     privileges of his employment because of his race and ethnicity in that he was subjected to

     a hostile work environment and discharge.

  29. The individual Defendants directly participated in, aided abetted, incited, compelled and

     coerced the aforementioned discriminatory treatment in violation of 42 U.S.C. 1981.

  30. As a proximate result of Defendants discriminatory actions, Plaintiff suffered and

     continues to suffer substantial loss of earnings and other employment benefits.

  31. As a proximate result of Defendants’ discriminatory actions, Plaintiff suffered and

     continues to suffer severe and lasting emotional distress, embarrassment, humiliation and

     mental and physical anguish.

                                 COUNT II
                  FOR DISCRIMINATION UNDER FEDERAL LAW
  32. Plaintiff incorporates by reference and repeats and re-alleges each and every allegation as

     if more fully set forth herein.

  33. Title VII of the Civil Rights Act of 1964 provides that
Case 1:19-cv-03903-KAM-VMS Document 1 Filed 07/06/19 Page 7 of 9 PageID #: 7




        a. It shall be an unlawful employment practice for an employer – (1) to fail or refuse
           to hire or to discharge any individual, or otherwise to discriminate against any
           individual with respect to his compensation, terms, conditions, or privileges of
           employment, because of such individual’s race, color, religion, sex, or national
           origin, or (2) to limit, segregate, or classify his employees or applicants for
           employment in any way which would deprive or tend to deprive any individual of
           employment opportunities or otherwise adversely affect his status as an employee,
           because of such individual’s race, color, religion, sex, or national origin.


  34. As described above, Delta has subjected Plaintiff to discrimination and maintained a hostile

     work environment and subjected him to an atmosphere of adverse actions in violation of

     Title VII of the Civil Rights Act of 1964.




                                         COUNT III
                                  N.Y.C. Admin Code 8-107

  35. Plaintiff incorporates by reference and repeats and re-alleges each and every allegation as

     if more fully set forth herein.

  36. By the acts and practices described above, Defendants discriminated against Plaintiff in

     terms and conditions of his employment on the basis of his race, ethnicity and national

     origin in violation of the New York City Administrative Code.

  37. As a proximate result of Defendants discriminatory actions, Plaintiff suffered and

     continues to suffer substantial loss of earnings and other employment benefits.

  38. As a proximate result of Defendants’ discriminatory actions, Plaintiff suffered and

     continued to suffer severe and lasting emotional distress, embarrassment, humiliation and

     mental and physical anguish.

  39. Defendants acted with malice and/or reckless indifference to Plaintiff’s protected rights.
Case 1:19-cv-03903-KAM-VMS Document 1 Filed 07/06/19 Page 8 of 9 PageID #: 8




   40. As a result of Delta’s discriminatory acts, Plaintiff has suffered and shall continue to

       suffer monetary damages and damages for mental suffering and humiliation unless and

       until the Court grants relief.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully requests that this Honorable Court enter judgment

in favor of Plaintiff and against Delta, and Order the following relief:

       a. Accept jurisdiction over this matter;

       b. Order the Defendants to compensate Plaintiff for his past and future loss of wages and

           benefits, plus interest;

       c. Enter judgment in favor of Plaintiff for such amount as may be awarded by a jury for

           compensatory damages for his physical and emotional suffering and loss of

           enjoyment of life;

       d. Reinstate Plaintiff to the same position or a position comparable to his former

           position or, in lieu of reinstatement, award him front pay (including benefits);

       e. Award Plaintiff all costs and reasonable attorneys’ fee incurred in connection with

           this action; and

       f. Grant such additional or alternative relief as may appear to this Court to be just and

           equitable.

Dated: New York, New York
       July 5th, 2019
                                                              MASON LAW, PLLC.
                                                              By: /s/ D. Christopher Mason
                                                                      D. Christopher Mason, Esq.
                                                                      11 Broadway – Suite 615
                                                                      New York, New York 10004
                                                                      212-498-9691
Case 1:19-cv-03903-KAM-VMS Document 1 Filed 07/06/19 Page 9 of 9 PageID #: 9




                                                    Attorneys for Plaintiff
